Citation Nr: 0822241	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1958.  He died in June 2005; the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

The Board notes that the appellant was scheduled for a 
videoconference hearing in June 2008.  The record reflects 
that she was properly notified of the hearing but failed to 
appear without explanation.  Therefore, her request for such 
a hearing is considered withdrawn.

FINDINGS OF FACT

1.  The veteran served on active duty from November 14, 1955 
to October 20, 1958.

2.  The veteran did not serve during a period of war.


CONCLUSION OF LAW

Entitlement to nonservice-connected death pension is not 
warranted as a matter of law.  38 U.S.C.A. §§ 101, 1521, 1541 
(West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.314 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The Board notes that the appellant did not receive 
preadjudication notice concerning her claim for death 
pension.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that failure to comply with 
the notice requirement of the VCAA is not prejudicial to the 
claimant if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  Here the appellant does not dispute the dates the 
veteran served on active duty.  Moreover, as the claim for 
death pension is being denied as a matter of law, there is no 
prejudice to the appellant.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (that failure to comply with the VCAA is 
not prejudicial to the claimant if, based on the facts 
alleged, no entitlement exists); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

II.  Analysis

The appellant claims that she should receive a death pension 
because her deceased spouse served in the United States Navy 
from November 1955 to October 1958.
 
In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. 
§ 1541(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the 
necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from service for a service connected disability; (3) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(a). 
 
A review of the record shows that the veteran served on 
active duty from November 1955 to October 1958.  Under 38 
U.S.C.A. § 101 and 38 C.F.R. § 3.2(f), specifying periods of 
war, the Korean conflict began on June 27, 1950 and ended on 
January 31, 1955.  The Vietnam Era began no earlier than 
February 28, 1961.  

The veteran served during peacetime, as he entered on active 
duty in November 1955, approximately 9 months after the end 
of the Korean conflict, and he was discharged in October 
1958, several years before the Vietnam Era.  Thus, he did not 
serve during a period of war.  As the veteran did not have 
any qualifying wartime service, his surviving spouse does not 
meet the basic eligibility requirements for VA non-service 
connected death pension benefits.  While the Board 
sympathizes with the appellant's contentions, in this case, 
the law is dispositive.  Accordingly, her claim for 
entitlement to death pension must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected death pension is denied. 



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


